Per Curiam:
We are of the opinion that the writ restoring the relator to membership in the appellant organization was properly issued and that the court did not err in granting the alternative writ or denying the motion for a stay.
One of the findings upon which the judgment was entered was to the effect that the relator was entitled to recover the costs of the proceeding at the same rate as in an action to be taxed and also certain disbursements, together with $150 as damages for a false return. The judgment entered simply awarded the relator $150 as damages for a false return and $18 disbursements. The final *81order directed that the relator recover $150 as damages assessed for counsel fees and $18 as disbursements, making a total of $168.
Damages for a false return to a writ of mandamus should not include the relator’s counsel fees, or other disbursements of the trial. (People ex rel. Lally v. New York Central & Hudson River R. R. Co., 116 App. Div. 849.) So far as the judgment and final order award damages for counsel fees the same are erroneous. It is evident from the findings that the court intended to award costs to the relator as in an action. This it had a right to do. Section 2086 of the Code of Civil Procedure expressly provides that where an alternative writ of mandamus has been issued, costs may be awarded as in an action.
We think, therefore, that the judgment should be modified by striking out the award of $150 damages and $18 disbursements, and inserting in place thereof a provision to the effect that the relator is entitled to recover costs, including disbursements, in the proceeding as in an action. Then the judgment in this respect will conform to the finding. The final order should also be modified by striking therefrom the provision that the relator is entitled to recover from the respondent “ the sum of $150 as damages assessed for counsel fees and the sum of $18 as disbursements,” and inserting in place thereof a provision to the effect that the relator is entitled to recover from the respondent the costs and disbursements of the proceeding as in an action to be taxed by the clerk in the manner provided by statute.
As thus modified the orders and judgment appealed from are affirmed, without costs to either party in this court.
Present — Patterson, P. J., McLaughlin, Laughlin, Houghton and Scott, JJ.
Judgment and orders modified as stated , in opinion, and as modified affirmed, without costs. Settle order on notice.